Citation Nr: 1750054	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to a rating in excess of 20 percent for the residuals of degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and January 1985 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 (back and neck) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, a March 2015 TDIU rating decision of the RO in Nashville, Tennessee, and a June 2015 (left shoulder) rating decision of the RO in Huntington, West Virginia.  Jurisdiction for this case resides in Winston-Salem, North Carolina.  

In October 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A VA examiner concluded the Veteran's current neck disability was unrelated to in-service neck complaints.   

2.  A VA examiner concluded the Veteran's current left shoulder disability was unrelated to in-service shoulder complaints.  

3.  The Veteran's residuals of degenerative disc disease of the lumbar spine has manifested with forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 70 degrees. 

4.  The Veteran's service connected disabilities do not preclude employment.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. § § 1110, 1131, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 38 C.F.R. § 4.71a, Diagnostic Code 5319 (2016).  

2.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. § § 1110, 1131, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  

3.  The criteria for a rating in excess of 20 percent disability rating for residuals of degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for entitlement to a TDIU have not been are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Neck disorder - service connection

The Veteran contends that his neck disorder was caused by his active duty service. For the reasons stated below, service connection is not warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has a current disability.  Post service records reflect various diagnoses including  degenerative disc disease of the cervical spine, and spondylosis.  

The Veteran had an injury in service.  Service treatment records (STRs) show treatment for neck pain in March 1991 and a diagnosis of neck strain.  The Veteran did not have complaints of neck pain at service discharge, (5 years later).  The second prong for establishing a service connection has been met.  

The Veteran's neck disorder is not related to his injury in service.  The Veteran's most recent VA examination was in July 2016.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by service.  In reaching this conclusion, the examiner noted that the Veteran's separation examination did not include a diagnosis or complaint of a cervical spine condition.  Moreover, the VA examiner explained that post-service chiropractic records related to neck pain, attributed the Veteran's neck problems to his post service occupation as a welder, and the Veteran's motorcycle accident in service did not include a notation of neck injury.  Thus, the third prong for establishing a service connection (a nexus between current disability and service) has not been met, and the Veteran's claim for a service connection for a neck disorder is denied.  

In the February 2016 Board remand, the Board asked the VA examiner to note the Veteran's pain report seen in October 1997 chiropractor's records, and her conclusion the Veteran had cervical spine degenerative disc disease at that time (15 months post service).  In this regard, the July 2016 examiner essentially found that the 1997 diagnosis of degenerative disease lacked any objective testing underpinning it, and so was not an acceptable diagnosis for the Veteran's complaints.  

Left shoulder disorder - service connection

The Veteran contends that his left shoulder condition was incurred or caused by active duty service.  

Post service records show the Veteran had surgery for a left shoulder dislocation in 2012; and thus, he has current disability.  However, there is no nexus between the Veteran's current disability and active duty service.  Service treatment records from February 1990 show a complaint of shoulder pain, but in a June 2015 VA medical report, the examiner opined that Veteran's left shoulder condition was less likely as not related to the treatment the Veteran received in service, explaining in essence that the Veteran had a one-time complaint of shoulder pain in 1990, and with no continuity of care and no chronic problems until many years after service it was unlikely current disability was related to service.  (Notably, the 2012 surgery mentioned above came on the heels of a 2011 work injury.)  Accordingly, the Veteran's service connection claim for the left shoulder is denied.  

Residuals of degenerative disc disease of the lumbar spine - increased rating

The Veteran contends that he is entitled a rating in excess of 20 percent for Residuals of degenerative disc disease of the lumbar spine.  However, the Board finds that an increased rating is not warranted. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's orthopedic impairment associated with the residuals of degenerative disc disease of the lumbar spine is currently rated as 20 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  
A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are to zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2016).  The combined range of motion refers to the sum of the range of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The Veteran's disability is appropriately rated at 20 percent based on the rating criteria in Diagnostic Code 5242.  The Veteran had a recent VA examination with respect to his back in June 2015.  The VA examiner noted that the Veteran had forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 70 degrees.  The combined sum of the range of motion for the Veteran's thoracolumbar spine is 170 degrees-a sum far exceeding than the combined range of motion ceiling for a 20 percent rating.  The Veteran did not have abnormal gait or abnormal spinal contour.  

Private treatment records from Gaston Memorial Hospital noted the Veteran's low back pain from December 2000 to November 15, 2003, but do not address the Veteran's disability up to one year before or after his increased rating claim in August 2009.  Additional private treatment records from Presbyterian Hospital note back complaints, but do not include information regarding his range of motion.  Nothing in these records offer a basis for concluding that the severity of the Veteran's disability meets the criteria for a rating in excess of that currently in effect.  

A rating of 40 percent is not warranted under the circumstances.  Here, the Veteran's examination report in June 2015 is negative for favorable ankylosis of the entire thoracolumbar spine.  As noted above, the Veteran's forward flexion is greater than 30 degrees.  In the Veteran's NOD dated November 2010, the Veteran's representative indicated that records from the VA in Salisbury noted an increase in the severity of his back disability.  Medical records from the Salisbury VAMC show that the Veteran's back pain worsened and the pain progressed down his left thigh and calf and required him to use his upper body strength to use the lavatory.  However, the Salisbury VAMC records also indicate that he was able to complete a 5k run even despite having some difficulty.  Thus, the complaints mentioned do not appear to establish any meaningful change in impairment.  

The Veteran is competent to address those symptoms which come to him through his own senses.  During the October 2015 Board hearing, the Veteran testified that he had difficulty getting dressed, doing house chores, as well as sitting and standing for long periods of time.  Hr. Tr. p. 3.  While this information is illustrative of the limitations of his condition, the Veteran's description of his disability does not show that a rating of 40 percent is warranted under the circumstances, and the ratings assigned are intended to contemplate impairment under the ordinary conditions of life as the Veteran described.  38 C.F.R. § 4.10.  

For the reasons set forth above, a schedular rating in excess of 20 percent is denied.  

TDIU

The Veteran filed claims for TDIU in September 2009 (related to his back and neck) and December 2013 (related to his neck and shoulder) at which time he contended that he was unemployable due to his service-connected disabilities.  The Board concludes that TDIU is not appropriate under circumstances.  

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016).

The Veteran's service-connected disabilities do not satisfy the criteria in 38 C.F.R. § 4.16(a).  The Veteran's compensable service connected disabilities include the following:

Low back disability, rated 20 percent;
Right shoulder disability, rated 10 percent;
Left knee disability, rated 10 percent;
Right knee disability, rated 10 percent;
Tinnitus, rated 10 percent.

The Veteran's combined service connected disability evaluation is 50 percent. 38 C.F.R. § 4.25.  Thus, he does not meet the schedular requirements for TDIU.  

Extra-schedular consideration does not appear indicated in the absence of frequent hospitalizations in this case, or that there is marked interference with employment not contemplated by the ratings assigned.  While there are records reflecting the Veteran may change his lifestyle to accommodate his service connected disabilities, or even change his job, his service connected disabilities are not identified as rendering him unable to secure or follow a substantially gainful occupation.  

Accordingly, the Veteran's claim for a TDIU is denied.  


ORDER

Entitlement to service connection for a neck disorder is denied.  

Entitlement to service connection for a left shoulder disorder is denied.  

Entitlement to a rating in excess of 20 percent for the residuals of degenerative disc disease of the lumbar spine is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.  




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


